Citation Nr: 1500444	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  04-03 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda (PCT), to include as a result of exposure to herbicides during service in the Republic of Vietnam.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from September 1969 to July 1971 to include duty in Vietnam, and from January 1975 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  The Veteran has an address in the jurisdiction of the RO in Waco, Texas, but currently resides in the Federal Republic of Germany.  This case has since been transferred to the Pittsburgh foreign cases jurisdiction.  There are medical records in the file which are authored in German; however, all proper translations have been obtained, and there is no need for further translation.

The Board remanded the claim in November 2009 for additional development.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides during such service. 

2.  The Veteran's PCT was at least as likely as not manifest to a degree of 10 percent within one year after the his last day of Vietnam service, and is presumed to be a result of exposure to herbicide agent.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PCT, including as a result of herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.118, Diagnostic Code 7815 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2014).  The Board is granting the claim in full; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. 
§ 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for PCT

The Veteran retired from the U.S. Army after twenty years of honorable service, to include duty in Vietnam.  He contends that he has PCT, and that this disorder has been present since his first period of service.  Specifically, he contends that the skin disease has been misdiagnosed over the years, and that his PCT did arise within a year after his exposure to herbicides in Vietnam.  Because the Veteran's service involved actual duty in the Republic of Vietnam, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97; see also Haas, 20 Vet. App. at 257.

An undated private medical record from a German facility notes that the Veteran had been under the care of a German dermatologist since 1995, and that he was tested for PCT with a positive result.  

During his service in Vietnam, he was treated for a rash on several occasions, with two episodes of a bilateral hand rash in October 1970 and December 1970.  At discharge from the first period of service, he was free of dermatologic abnormality.  Throughout the appeal period, he has submitted numerous statements asserting that he did not make additional complaints about his skin condition during service or at separation, because medical personnel had been initially unable to treat or identify the problem, and because he believed it would improve once he left Vietnam.  

PCT is a disorder that is subject to presumptive service connection due to service in the Republic of Vietnam based on exposure to herbicides.  See 38 C.F.R. § 3.307, 3.309.  The Veteran, in this instance, has been diagnosed as having PCT, and did serve in Vietnam.  PCT, however, is somewhat different than other disorders subject to presumptive service connection based on herbicide exposure.  That is, PCT must manifest itself within a year after the last exposure to herbicides.  See 
38 C.F.R. § 3.307, 3.309.    

The Veteran has submitted the statement of S.N., his former neighbor in Texas, who was his school nurse growing up.  S.N. testified that, shortly after his return from Vietnam, in 1971, the Veteran asked her for an opinion on blisters he was having on his body.  She has stated her opinion, as a registered nurse, that blisters were present in 1971, and that sun exposure could be partially responsible.  She described blisters covering his face and arms.  Also of record is a statement from another neighbor, J.K.J., who stated that she observed blisters on the Veteran's face and arms after he returned from Vietnam.  Additionally, the Veteran has provided his own testimony that the blisters were present on exposed areas of his body within the one year period after his last day in Vietnam.  

Although a July 2007 VA examination concluded that there was nothing even remotely suggestive of porphyria cutanea tarda in the Veteran's service history, the examiner only discussed the rashes of the groin area and did not discuss the October and December 1970 records noting rashes of the arms nor did it discuss the Veteran's lay statements.  As such, this opinion is afforded little probative value.  

The lay statements regarding the severity of his skin disability shortly after his separation from service are competent and credible.  Given these credible and competent descriptions, and the noted nature of PCT of causing blistering of the skin in sun-exposed areas, as described on the Public Health Section of VA's Health Care website, the Board will afford the Veteran the full benefit of the doubt and concede that PCT affected at least five percent of exposed areas of the Veteran's skin within the one-year period following his last day of service in Vietnam.  See 
38 C.F.R. § 4.118, Diagnostic Code 7815; see also Veterans' Diseases Associated with Agent Orange, available at http://www.publichealth.va.gov/PUBLICHEALTH/exposures/agentorange/conditions/index.asp#sthash.hUhfxGAf.dpuf; see also Dorland's Illustrated Medical Dictionary 1646 (30th ed. 2003)(explaining the rule of nines and noting each arm comprises 9 % of total body surface).

Accordingly, the Board finds that all required elements to establish service connection for PCT on a presumptive basis, as due to presumed herbicide exposure have been met.  See 38 C.F.R. §§ 3.307, 3.309.  Therefore, all doubt with respect to this claim is resolved in favor of the Veteran and his claim for service connection for PCT must be granted.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).








ORDER

Service connection for PCT is granted. 




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


